                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CHARLES JAMES MILLER,
              Plaintiff,                            No. 18-11284
v.                                                  District Judge Laurie J. Michelson
                                                    Magistrate Judge R. Steven Whalen
LINCOLN PARK POLICE DEPT.,
ET AL.,
              Defendants.
                                          /

                                          ORDER
       Plaintiff Charles James Miller is a prison inmate in the custody of the Federal

Bureau of Prisons at the Federal Prison Camp in Tucson, Arizona. On April 24, 2018, he
filed a pro se civil complaint under 42 U.S.C. § 1983, alleging that the Defendants

violated his rights under the Fourth Amendment during the execution of a search warrant.

On November 26, 2018, Defendants filed a motion to dismiss [Doc. #15].
       Plaintiff now moves to obtain a copy of the Defendants’ motion to dismiss,

indicating that an inmate assistant in the prison’s law library lost the Plaintiff’s only copy
[Doc. #20]
       Plaintiff’s motion [Doc. #20] is GRANTED, and a copy of the Defendants’ motion

to dismiss will be mailed to him.
       Because Plaintiff has been without a copy of the Defendants’ motion, I will also
grant some additional time for him to file a response. Plaintiff’s response will now be

due on or before MARCH 4, 2019.




                                              -1-
      IT IS SO ORDERED.



                                      s/ R. Steven Whalen
                                      R. STEVEN WHALEN
                                      UNITED STATES MAGISTRATE JUDGE
Dated: February 5, 2019


                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on February 5, 2019, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
                                      Case Manager to the
                                      Honorable R. Steven Whalen




                                        -2-
